1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                 ***
5

6    DANNY WILLIAMS,                                   Case No. 3:16-CV-00759-MMD-CBC

7                                        Plaintiff,                   ORDER
           v.
8
     ROMEO ARANAS, et al.,
9
                                     Defendants.
10

11          This action is a pro se civil rights case filed pursuant to 42 U.S.C. § 1983. Before

12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United

13   States Magistrate Judge Carla B. Carry (ECF No. 79) recommending the Court dismiss

14   this action for Plaintiff’s failure to notify the Court of his change of address as required

15   under LR IA 3-1. Plaintiff had until September 25, 2019, to object. (ECF No. 79.) Plaintiff

16   has not timely filed an objection, and the R&R sent to his address on filed was returned

17   as undeliverable. (ECF No. 81.) The Court will adopt the R&R.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the Court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” Id. Where a party fails to object, however,

23   the court is not required to conduct “any review at all . . . of any issue that is not the

24   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

25   Circuit has recognized that a district court is not required to review a magistrate judge’s

26   report and recommendation where no objections have been filed. See United States v.

27   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

28   employed by the district court when reviewing a report and recommendation to which no
1    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
2    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
3    district courts are not required to review “any issue that is not the subject of an objection.”).
4    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may
5    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at
6    1226 (accepting, without review, a magistrate judge’s recommendation to which no
7    objection was filed).
8            While Plaintiff has failed to object to Judge Carry’s recommendation to grant
9    summary judgment in favor of Defendants, the Court will conduct a de novo review to
10   determine whether to adopt the R&R. The Court agrees with Judge Carry’s
11   recommendation. Plaintiff’s failure to provide his updated address in compliance with LR
12   IA 3-1 makes it difficult for the Court to address the merits of his case. It is not as if Plaintiff
13   is not aware of his duty to file a change of address because he did file such a notice
14   previously. (See ECF No 52.)
15           It is therefore ordered that the Report and Recommendation of Magistrate Judge
16   Carla B. Carry (ECF No. 79) is accepted and adopted in full.
17           It is further ordered that this case is dismissed for Plaintiff’s failure to comply with
18   LR IA 3-1.
19           It is further ordered that Defendant’s motion for summary judgment (ECF No. 67)
20   is denied as moot.
21           The Clerk is directed to enter judgment in accordance with this order and close this
22   case.
23           DATED THIS 30th day of September 2019.
24

25
                                                   MIRANDA M. DU
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27

28
                                                      2
